MEMORANDUM **
Martha Melida Echeverría De Moreno, a native and citizen of El Salvador, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s *468denial of her application for asylum. We have jurisdiction pursuant to 8 U.S.C. § llOSaia),1 and we deny the petition.
We review for substantial evidence the BIA’s determination that Echeverría failed to establish asylum eligibility. Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc). To reverse the BIA’s decision, we must find that the evidence not only supports a contrary conclusion, but compels it. See INS v. Elias-Zacarias, 502 U.S. 478, 482, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992)
We deny Echeverria’s petition for review because the evidence does not compel the conclusion either that her own encounters with guerillas amounted to past persecution or that the encounters between her family members and the guerillas were sufficient to establish a well-founded fear of future persecution. See Fisher, 79 F.3d at 961; Arriaga-Barrientos v. U.S. INS, 937 F.2d 411, 414 (9th Cir.1991).
We deny Echeverria’s motion to remand to the BIA for a decision on her application under the Temporary Protected Status (“TPS”) program for El Salvador because that issue is not related to the asylum claim currently before this court and because Echeverría can pursue TPS relief independently of this petition for review.
PETITION FOR REVIEW DENIED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. The Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ('TIRIRA”), Pub.L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), replaced this section with a new judicial review provision codified at 8 U.S.C. § 1252. Under IIRIRA’s transitional rules, however, this new provision does not apply to proceedings initiated prior to April 1, 1997 that result in a final deportation order entered after October 30, 1996. We therefore continue to exercise jurisdiction over Echeverria's action under 8 U.S.C. § 1105a(a). IIRIRA § 309(c)(1); Kalaw v. INS, 133 F.3d 1147, 1150-51 (9th Cir.1997).